United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 1, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-50725
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSEPH LEON PLUMMER,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 6:05-CR-218
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Joseph Leon Plummer appeals his jury convictions for being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1), and being in possession of an unregistered firearm,

in violation of 26 U.S.C. § 5861(d).   Plummer argues that the

evidence was insufficient to prove that he knowingly possessed

the firearm.   Because Plummer failed to move for a judgment of

acquittal at the close of all evidence, review is limited to

determining whether there was a “manifest miscarriage of

justice.”   See United States v. Avants, 367 F.3d 433, 499 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50725
                                 -2-

Cir. 2004).   A review of the record indicates that there is

sufficient evidence of guilt.   Therefore, Plummer has not shown

that his conviction would result in a “manifest miscarriage of

justice.”   See id.   Accordingly, Plummer’s conviction is

AFFIRMED.